Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 10, 2020

                                     No. 04-19-00661-CV

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellant

                                               v.

                                    Andrew Wayne BOCK,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19802
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER
    The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before January 17, 2020.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court